Case 2:21-cr-00067-JAW Document 20 Filed 05/28/21 Page 1 of 5                   PageID #: 66




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

  UNITED STATES OF AMERICA                     )
                                               )
                 v.                            )      Case No. 2:21-cr-00067-JAW
                                               )
  ANDREW HAZELTON                              )
                                               )


              GOVERNMENT’S RESPONSE TO DEFENDANT’S
          MOTION FOR RELEASE ON CONDITIONS PENDING TRIAL

         The United States of America, by and through Acting United States Attorney

  Donald E. Clark, and Assistant United States Attorney Craig M. Wolff, respectfully

  responds to the motion for release pending trial filed by the Defendant, Andrew

  Hazelton.

         At the detention hearing in this case, the government presented evidence of

  Hazelton’s online chats with a 10-year-old girl. During the chats, Hazelton requested

  explicit photographs from the girl and even told her he wanted to have sex with her.

  The chat ceased only when the girl’s mother discovered the exchange and told

  Hazelton to cease contact with the girl. In part because of this activity, the Court

  concluded that the government had proved by clear and convincing evidence that no

  combination of conditions of release would reasonably assure the safety of any other

  person and the community. See Order of Detention Pending Trial at 1 (ECF No. 14).

         The government’s investigation of Hazelton’s activity has continued.

  Investigators recently were able to access the Instagram account of the 10-year-old

  girl. The account’s chat content showed that between October 2019 and March 2020,
Case 2:21-cr-00067-JAW Document 20 Filed 05/28/21 Page 2 of 5              PageID #: 67




  the girl was repeatedly contacted by another Instagram user with the vanity name

  “seen.kyle,” as evidenced by the following screenshot:




                                            2
Case 2:21-cr-00067-JAW Document 20 Filed 05/28/21 Page 3 of 5                     PageID #: 68




  Information provided by Facebook, the owner of Instagram, showed that the vanity

  name “seen.kyle” was associated with the hazelman93 Instagram account. 1

         This information shows that even after the girl’s mother caught Hazelton

  chatting with the girl, he attempted to contact her on several additional occasions over

  the next five months. His unwillingness or inability to cease this troubling behavior

  further highlights the danger that he poses to others and the community.

         At the same time, the government believes that the new release plan Hazelton

  proposes may adequately address this danger, if further augmented. Perhaps most

  important, the Court must assess whether Hazelton’s father is willing and able to

  serve as a third-party custodian. This will require the Court to satisfy itself that

  Hazelton’s father will notify the court immediately if Hazelton violates a condition of

  release.

         If Hazelton’s father is deemed to be an adequate custodian, the government

  submits that some additional changes will also need to be made to the proposed

  release plan. Instead of home detention, the government submits that the Court should

  order home incarceration, restricting Hazelton to the proposed residence 24 hours per

  day except for medical necessities, court appearances and other activities specifically

  approved by the court. The government also recommends that Hazelton be required to

  participate in the Computer and Internet Monitoring Program, and that he be



  1
   “Seen Kyle” is a homophone of the German term, “Sieg Heil.” It is also an internet meme that
  originated with a photo of a group of men performing a Nazi salute, with the caption, “Has
  anyone seen Kyle? He’s about this tall.” See looking for Kyle, Urban Dictionary,
  https://www.urbandictionary.com/define.php?term=looking%20for%20Kyle&amp=true&defid=4
  891388 (last visited May 28, 2021).
                                               3
Case 2:21-cr-00067-JAW Document 20 Filed 05/28/21 Page 4 of 5                   PageID #: 69




  prohibited from using or possessing any internet-capable device without prior

  approval by his supervising officer.

         The government requests that a hearing be scheduled at which the Court can

  assess the suitability of Hazelton’s father to serve as a third-party custodian, and

  consider the other aspects of the proposed release plan.

         Dated in Portland, Maine this 28th day of May, 2021.

                                                      Respectfully submitted,

                                                      DONALD E. CLARK
                                                      ACTING UNITED STATES ATTORNEY



                                                       /s/ Craig M. Wolff
                                                      Craig M. Wolff
                                                      Assistant United States Attorney




                                              4
Case 2:21-cr-00067-JAW Document 20 Filed 05/28/21 Page 5 of 5              PageID #: 70




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


                           CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2021, I electronically filed this Government’s

  Response to Defendant’s Motion for Release Pending Trial with the Clerk of

  Court using the CM/ECF system, which will send notification to the following:

                                  David Beneman
                                 Federal Defender
                               david.beneman@fd.org



                                                   DONALD E. CLARK
                                                   ACTING UNITED STATES ATTORNEY


                                                    /s/ Craig M. Wolff
                                                   Craig M. Wolff
                                                   Assistant United States Attorney
                                                   United States Attorney=s Office
                                                   100 Middle Street, Sixth Floor
                                                   Portland, Maine 04101
                                                   (207) 780-3257
                                                   craig.wolff@usdoj.gov




                                           5
